Case 2:19-cv-10117-MRW Document 24 Filed 11/10/20 Page 1 of 2 Page ID #:1099



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   DEBORAH LYNN LOPEZ                       )   Case No.: 2:19-cv-10117-MRW
      WEISSBUCH,                               )
 11                                            )   {PROPOSED} ORDER AWARDING
                   Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
 12                                            )   ATTORNEY FEES AND EXPENSES
            vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
 13                                            )   AND COSTS PURSUANT TO 28
      ANDREW SAUL,                             )   U.S.C. § 1920
 14   Commissioner of Social Security,         )
                                               )
 15                Defendant                   )
                                               )
 16
 17
 18   Access to Justice Act Fees, Costs, and Expenses:
 19         IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
 20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21   awarded subject to the terms of the Stipulation.
 22   DATE:
 23                             __________________________________
                                THE HONORABLE MICHAEL R. WILNER
 24                             UNITED STATES MAGISTRATE JUDGE
 25
 26

                                              -1-
Case 2:19-cv-10117-MRW Document 24 Filed 11/10/20 Page 2 of 2 Page ID #:1100



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Brian C. Shapiro
      _________________________
  4   Brian C. Shapiro
      Attorney for plaintiff Deborah Lynn Lopez Weissbuch
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                           -2-
